Citation Nr: 1436358	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for Meniere's disease with positional vertigo, tinnitus, and hearing loss.

2.  Entitlement to an initial rating higher than 30 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable rating for headache syndrome.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 2009.  He received the Air Medal and Army Commendation Medal.
These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO granted service connection for Meniere's disease and assigned an initial 30 percent disability rating and granted service connection for GERD and headache syndrome and assigned initial noncompensable disability ratings.  All awards were effective from October 1, 2009.

In July 2011 and November 2012, a Decision Review Officer assigned initial 10 percent and 30 percent disability ratings, respectively, for GERD.  These ratings were both effective October 1, 2009.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded VA examinations in May 2009 to assess the severity of his service-connected Meniere's disease, GERD, and headache syndrome.  However, the examination reports do not contain all of the information necessary to properly rate these disabilities.  For example, there is no information regarding the nature and frequency of the symptoms associated with the Veteran's Meniere's disease and headache syndrome.  Also, the Veteran has reported that he has experienced various symptoms associated with GERD since his separation from service and a May 2011 examination report from Severance Hospital includes a report of heartburn, regurgitation, and difficulty swallowing.  The May 2009 VA examination report, however, only makes a brief reference to epigastric pain and acid regurgitation beginning in 1999, as well as unspecified "typical GERD symptoms.  The examination report does not otherwise elaborate on the nature and severity of the Veteran's specific GERD symptoms.  Thus, a remand is necessary to afford the Veteran new VA examinations to assess the severity of his service-connected disabilities.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected Meniere's disease.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The examiner shall identify all symptoms associated with the Veteran's Meniere's disease (including any hearing impairment, vertigo, cerebellar gait, or tinnitus) and shall report the frequency with which any attacks of such symptoms occur.

The examiner shall also conduct a puretone audiometry test and a speech recognition test (Maryland CNC test), and the results of such testing shall be included in the examination report.  The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for any opinion given.

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected GERD.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The examiner shall report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's GERD, to include any epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, weight loss, hematemesis, melena, anemia, or pain (to include any substernal, arm, or shoulder pain).

The examiner shall also indicate the extent to which any symptoms associated with GERD cause impairment of the Veteran's health (e.g. considerable or severe impairment of health).

The examiner must provide reasons for any opinion given.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected headache syndrome.  All indicated tests and studies shall be conducted.
The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The examiner shall report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.  The examiner shall also specifically indicate whether the Veteran's headaches are productive of severe economic inadaptability.

The examiner must provide reasons for any opinion given.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



